Form ntcconf (01/2014)

                                 UNITED STATES BANKRUPTCY COURT
                                      Western District of Washington
                                          1717 Pacific Avenue
                                               Suite 2100
                                           Tacoma, WA 98402


In
Re:                                                  Case Number: 21−40088−BDL
       John David Stokes and Patricia Marie Stokes   Chapter: 13

       Debtor(s).

                                 NOTICE OF ORDER CONFIRMING PLAN




TO: DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST

YOU ARE NOTIFIED that an Order Confirming the Plan was signed on April 1, 2021
by U.S. Bankruptcy Court Judge Brian D Lynch.

Dated: April 1, 2021



                                                     Mark L. Hatcher
                                                     Clerk, U.S. Bankruptcy Court
